Citation Nr: 9907882	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right hip benign bone cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


REMAND

The veteran had active service from February 1990 to August 
1991.  This issue is before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
10 percent evaluation for the veteran's right hip disorder.

The Board notes that on VA Form 9 filed by the veteran in 
August 1995, he requested a Travel Board hearing.  In a 
letter dated June 9, 1998, the RO acknowledged the veteran's 
request for a personal hearing before the Travel Board.  In a 
letter dated December 22, 1998, the RO informed the veteran 
of the time and date of his hearing at the RO's office in 
Portland, Oregon.  That letter subsequently was returned 
undeliverable.  The Board notes that while the address 
contained in the December letter is the same address as on 
all correspondence previously sent to the veteran (reflecting 
the address noted in a change of address filed in July 1996), 
the handwritten address on the outside of the envelope 
differs with the address used in the letter.  In fact, the 
address on the envelope is not an address associated with the 
veteran anywhere in the claims file.

Further, the Board notes that the veteran's last VA 
examination took place in January 1996, over three years ago.  
Additionally, there is no other medical evidence associated 
with the file more recent than the 1996 VA examination.  In 
this case, the veteran has requested an evaluation in excess 
of his current 10 percent rating for his right hip disorder.  
Thus, his current disability is of concern in making this 
determination.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for further development.  The Board regrets any 
delay this Remand may cause, but in the interest of 
furthering equity and justice, and ensuring that the 
veteran's due process rights have been addressed, the Board 
requests the following directives:

1.  The veteran should be scheduled for a 
travel board hearing.  The notice of such 
hearing should be sent to the last known 
address for the veteran.

2.  If the veteran does not desire a 
travel board hearing or fails to report 
for such hearing, he should be afforded a 
VA orthopedic examination to evaluate the 
extent and severity of the veteran's 
right hip disorder.  The notice of the 
examination should advise the veteran of 
the consequences of failure to report for 
the examination under the provisions of 
38 C.F.R. § 3.655.  The claims folder 
should be made available to the examiner 
for review before and during the 
examination.  Additionally, a copy of 
this Remand should be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
laboratory and x-ray studies and testing 
should be conducted.  In particular, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide concrete responses 
to the following:

a.  On physical examination of the 
veteran's right hip, is there any 
limitation of motion on extension and 
flexion, and if so, to what extent?  The 
examiner should provide normal range of 
motion for the hip.

b.  Is there any pain on use or any 
functional limitations caused by the 
service-connected right hip disability?  
In responding to this question, the 
examiner must address the following:

Does the service-connected right hip 
disability cause weakened movement, 
excess fatigability, and incoordination?  
If so, the examiner should comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so comment.

2.  Regarding the veteran's subjective 
complaints of increased pain, the 
examiner is requested to comment 
specifically on whether pain is visibly 
manifested on movement of the right hip, 
or evidence of any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the service-connected 
right hip disability.  

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinions 
should be requested and obtained.  

4.  The RO should review the examination 
report and assure that all requested 
information has been provided.  If not, 
the report should be returned to the 
examiner for corrective action.  

The RO should then review the veteran's case.  All pertinent 
law and regulations should be considered, including any and 
all applicable diagnostic codes.  If the veteran's claim 
remains denied, he and his representative should be provided 
with a supplemental statement of the case, which should 
include, but not be limited to, any additional pertinent law 
and regulations and a complete discussion of the action taken 
on the veteran's claim.  Applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


